UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


KATHERINE M. LEWIS,                    
               Plaintiff-Appellant,
                 v.
ROBESON COUNTY, A Body Politic                   No. 02-1130
and Incorporated; JACK D. BRYAN,
in his individual and official
capacity,
               Defendants-Appellees.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                W. Earl Britt, Senior District Judge.
                         (CA-00-173-7-BR)

                      Argued: February 24, 2003

                       Decided: May 16, 2003

        Before WILKINS, Chief Judge, and LUTTIG and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: William Lee Davis, III, Lumberton, North Carolina, for
Appellant. Gregory Wenzl Brown, CRANFILL, SUMNER & HART-
ZOG, L.L.P., Raleigh, North Carolina, for Appellees.
2                     LEWIS v. ROBESON COUNTY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Katherine M. Lewis ("Lewis"), an African-American female over
the age of 40, filed suit against her employer, the Robeson County
Department of Social Services ("DSS"), and Jack Bryan ("Bryan"), a
county official (collectively, "Robeson County"), alleging discrimina-
tory termination and demotion based upon her age and race. The
United States District Court for the Eastern District of North Carolina
entered an order granting the County’s motion for summary judgment
in part, denying Lewis’ cross-motion for summary judgment, dismiss-
ing several of Lewis’ additional federal law claims, and declining to
exercise jurisdiction over her state law discrimination claims. Lewis
appeals this order. Finding no reversible error, we affirm.

                                   I.

   Prior to her termination on February 13, 1998, Lewis was
employed by Robeson County as a Social Worker III in the Child Pro-
tective Services Unit. In this capacity, Lewis was charged with the
duty of investigating allegations of child abuse, to determine whether
such claims were substantiated. An integral component of Lewis’ job
responsibility was the dictation of investigatory reports and submis-
sion thereof to a typing pool for the preparation of transcriptions.
Referral of substantiated cases of child abuse to the appropriate treat-
ment staff depended upon the timely submission of these notes to the
transcription pool. Additionally, the referral and investigation system
depended upon social workers, such as Lewis, to prepare their reports
in conformity with departmental standards.

   Around July 1997, Gloria Morrow ("Morrow"), an outside auditor
with the North Carolina Division of Social Services, commenced an
investigation of DSS to examine compliance of case records with
state child-protection law and policy. Additionally, in August 1997,
                       LEWIS v. ROBESON COUNTY                         3
Bryan became the Director of Social Services for Robeson County.
Following shortly upon his accession to office, and due in part to the
disturbing results of Morrow’s audit, Bryan launched a departmental
restructuring. One component of this reorganization was the termina-
tion of Lewis’ direct supervisor, Earl Locklear, a thirty-eight year old,
Native-American male. Locklear was discharged, in part, due to his
inadequate supervision of Lewis, whom he had failed to discipline
regarding dictation and case processing. Locklear was replaced by
Connie Oxendine ("Oxendine"), a forty-one year old Native-
American woman.

   As Morrow’s audit proceeded, she discovered glaring deficiencies
in Lewis’ work product. In the overwhelming majority of cases,
Lewis had simply failed to document her work beyond the formalities
necessary to open the investigations. Where the appropriate notation
was discovered, Morrow found deficient work product. The situation
was so egregious that Morrow noted that "[E]very area of possible
review was out of compliance with state law and policy." Unfortu-
nately, Lewis’ slothfulness carried consequences extending far
beyond the quotidian inconvenience of administrative clean-up.
Indeed, as Morrow found, Lewis had placed children at risk and many
of her cases were forced into administrative closure, an abandonment
of further investigation due to excessive delay.

   Apprised by Morrow of Lewis’ deficiencies, Bryan and Oxendine
increased their supervision of Lewis’ work. This monitoring included
a work plan agreement and numerous other measures to bring Lewis’
performance into compliance with departmental policy. The record
indicates that Lewis generally refused such offers of assistance and
failed to alter her practices. After months of efforts at reform, and
after a pre-disciplinary hearing, DSS terminated Lewis for gross neg-
ligence on February 13, 1993. Lewis challenged this determination in
an appeal hearing, in which she alleged that her problems were due
to mismanagement by Oxendine’s predecessor. At no point during
this hearing did Lewis raise an allegation of discrimination. In partial
recognition of the larger departmental problems plaguing DSS, Bryan
reinstated Lewis at the lower Social Worker II level. Several months
thereafter, Lewis filed a Charge of Discrimination with the Equal
Employment Opportunity Commission, which issued a right to sue
letter on January 14, 2000.
4                     LEWIS v. ROBESON COUNTY
   Lewis filed suit in the district court alleging that her termination
and demotion constituted discrimination by Robeson County on the
basis of her age and race, in violation of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e-2000e-17 (2000), Age Discrimination
in Employment Act (ADEA), 29 U.S.C. §§ 621-634 (2000), and 42
U.S.C. § 1981 (2000). Lewis also alleged several state law claims.
Ruling on the parties’ cross-motions for summary judgment, the dis-
trict court: 1) granted Robeson County’s motion for summary judg-
ment on the claims of discriminatory discipline and discharge; 2)
dismissed two of Lewis’ age discrimination claims as incognizable
under § 1981 and Title VII; 3) dismissed Lewis’ claim of discrimina-
tion based upon failure to hire or promote; and 4) declined to exercise
jurisdiction over Lewis’ state law claims. Lewis’ appeal is limited to
the district court’s summary judgment on the age and race discrimina-
tion claims, as well as the court’s dismissal of her § 1981 claim. For
the reasons that follow, we affirm the decision of the district court.

                                  II.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence presented in the light most favorable
to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.
242 255 (1986).

                                  III.

                                  A.

   Because Lewis presents no direct evidence of discrimination, her
claims are subject to burden shifting analysis under McDonnell Doug-
las Corp. v. Green, 411 U.S. 792 (1973), and its progeny. To establish
a prima facie case concerning discrimination based upon her age or
race, Lewis must show that: 1) she is a member of a protected class;
2) she suffered an adverse employment action; 3) at the time of the
adverse action, she was performing at a level that met Robeson Coun-
ty’s legitimate job expectations; and 4) the position was filled by a
                      LEWIS v. ROBESON COUNTY                         5
similarly qualified applicant outside the protected class or by a sub-
stantially younger worker. Dugan v. Albemarle County Sch. Bd., 293
F.3d 716, 721 (4th Cir. 2002); Brinkley v. Harbour Recreation Club,
180 F.3d 598, 607 (4th Cir. 1999). If the plaintiff is able to establish
a prima facie case, the defendant must come forward with a legiti-
mate, non-discriminatory reason for the firing. O’Connor v. Consoli-
dated Coin Caterers Corp., 517 U.S. 308 (1996). Once the defendant
meets this burden, the plaintiff must show that the proffered reasons
were pretextual and that race or age was the real reason for termina-
tion. Hawkins v. Pepsico, Inc., 203 F.3d 274, 279 (4th Cir. 2000).

   As the district court correctly found, because Lewis has failed to
establish that her performance was satisfactory at the time of dis-
charge, she has failed to establish a prima facie case. The evidence
is clear: Lewis’ performance was inadequate and singularly aberrant.
The Morrow audit, undertaken by an independent and outside party,
singled out Lewis’ poor work product — a distinction no other social
worker earned. To allow Lewis’ case to go forward would be to ren-
der the first stage of the McDonnell Douglas burden-shifting process
meaningless.

   Even were we to assume, arguendo, that Lewis has established a
prima facie case, Robeson County offers a well-documented and
legitimate reason for her discharge and subsequent demotion — gross
negligence. Lewis offers no evidence to demonstrate that this legiti-
mate explanation represents pretext. Although she takes issue with
Robeson County’s characterization of her work as "erroneous," such
arguments do not serve to establish pretext. See Hawkins, 203 F.3d
at 278 ("[W]hen an employer gives a legitimate, non-discriminatory
reason for discharging the plaintiff, it is not our province to decide
whether the reason was wise, fair, or even correct, ultimately, so long
as it was the reason for the plaintiff’s termination." (Internal quota-
tions and citation omitted)).

  Finally, to the extent that Lewis claims differential discipline, we
agree with the district court that Lewis failed to present evidence that
any other employee performed in a comparably deficient manner.
Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993).
6                     LEWIS v. ROBESON COUNTY
                                  B.

   To the extent Lewis alleges a claim under § 1981 based upon a fail-
ure to be interviewed or hired for vacancies after her demotion, we
affirm the district court’s dismissal thereof. In a suit brought against
a state actor, Section 1983 is the exclusive federal remedy for a viola-
tion of the rights guaranteed in § 1981. See Jett v. Dallas Indep. Sch.
Dist., 491 U.S. 701, 735-36 (1989); Dennis v. County of Fairfax, 55
F.3d 151, 156 (4th Cir. 1995). "Thus, the § 1983 requirement that
plaintiffs show an official policy or custom of discrimination also
controls in § 1981 actions against state entities." Dennis, 55 F.3d at
156. As Lewis has not shown an official policy or custom of discrimi-
nation, her claim fails.

                                  IV.

  Lewis has not adduced evidence of satisfactory performance or of
pretext. In executing its grave responsibility to protect children from
neglect and abuse, Robeson County enforced legitimate performance
expectations.

                                                           AFFIRMED